March 11, 2016 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Universal Life Insurance Account 1940 Act Registration Number:811-04057 1933 Act Registration Numbers:002-92603 CIK:0000748591 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Universal Life Insurance Account, a unit investment trust registered under the Act, mailed to its contract owners the annual report for the underlying manage­ment investment company. This filing constitutes the filing of that report as required by Rule30b2-1 under the Act. The following annual report, which was mailed to contract owners, was filed with the Commission via EDGAR on the date indicated below and is incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed Guggenheim Variable Funds Trust March 9, 2016 To the extent necessary, that filing is incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
